 



EXHIBIT 10.1
May 18, 2006
Mr. John Rigali
1621 W. 25th Street #277
San Pedro, CA 90732
Dear John:
It is a pleasure to offer you the position of Chief Financial Officer and Vice
President Finance at Peerless Systems Corporation. This is an exempt position
reporting to the Chief Executive Officer as the leader of our Finance and
Accounting team. We would like you to begin your employment here on or before
May 24, 2006. Plan to arrive at 10 AM on your first day and ask for Jan Bowler
in Human Resources. You may negotiate your regularly scheduled work hours with
the Chief Executive Officer. This offer is valid for 30 days from the date
above.
The compensation package we are offering includes:

  •   Bi-Weekly Salary:   $6,923, ($180,000 annually)     •   Total Bonus
            $95,000 (Semi-annual & Annual payments)     •   Benefits:
                 Full Package     •   Stock Options:        25,000     •  
Change of Control Agreement (see below)

Should your employment be affected by a Change in Control of the Company, you
will receive one-year’s base and bonus pay, along with company paid health
insurance for up to one year.
“Change of Control” is defined solely as the approval by the stockholders of the
Company and the consummation of a re-organization, merger, consolidation, or
sale or other disposition of all or substantially all of the assets of the
Company, in each case, with or to a corporation or other person or entity.
Our benefits package currently includes medical, dental, vision, disability,
group life insurance and long term care plans as well as a 401(k) and a flexible
spending (cafeteria) plan. Peerless pays for the employee’s insurance and
contributes toward family premiums. The 401(k) plan is employee contributory
with a company match of up to $2,000 per year. Peerless also provides two weeks
of paid vacation for salaried employees, increasing to three weeks after five
years of employment. In addition, you will be eligible for ten paid holidays and
are allocated eight sick days annually on January 1, prorated during your first
year.
Subject to the approval of our Board of Directors and compliance with all state
and federal regulatory requirements, you will receive an option to purchase the
number of shares set forth above (the “Option”). The per share exercise price of
the Option will be the closing
price of Peerless’ common stock on the last trading day immediately preceding
the date your grant is approved. You will be notified of the approval of your
option grant.

 



--------------------------------------------------------------------------------



 



John Rigali Offer
5/18/2006
Page Two
The Option will vest over a four-year period, subject to your continued
employment with Peerless. In particular, 25% will vest on the one-year
anniversary of your first day of employment and 25% thereafter on each
subsequent anniversary of your first date of employment with Peerless. In no
event, however, will you continue to vest following your termination of
employment. The Option will be subject to the terms and conditions set forth in
the Peerless option plan and the option agreement.
The Bonus is normally paid out in two events each year and may be prorated in
year one of your employment. Bonuses are always contingent upon the achievement
of both Company and individual performance goals. To receive each bonus, you
must be employed by Peerless at the time of the pay out, estimated to be early
March and November of each year. The BOD independent Compensation Committee has
full control of Officer salaries and bonuses.
John, while we sincerely hope your employment relationship with Peerless will be
long and mutually rewarding, we want to be clear that your employment is “at
will” and there is no implied contract for a specified period of time. During
the first year of your employment there may be a change in management. If this
should occur, it may be that the new management may want to choose a different
CFO. While I expect that you will be acceptable to any new management, please be
aware that this change and a possible affect on your employment is possible.
Please indicate acceptance of our offer by signing and returning this letter on
or before the expiration date cited above. You may fax a signed copy, if you
wish, to our confidential fax at 310/297-3286. (Please do not use the fax number
printed on the letterhead.) Feel free to call if you have questions. I look
forward to working with you John, and hope that you will contribute and grow at
Peerless, to our mutual benefit.
Sincerely,

     
/s/ Howard Nellor
 
Howard Nellor
   
President and CEO
   

                 
Accepted:
       /s/ John Rigali            Date:   5/18/06
 
               

 